Exhibit 99.1 FOR RELEASE April 20, 2011 Contacts:Rob Stewart Media Contact: Adam Handelsman Investor Relations Managing Director Tel (949) 480-8300 Lippert/Heilshorn & Associates Fax (949) 480-8301 (212) 201-6622 ahandelsman@lhai.com ACACIA RESEARCH REPORTS FIRST QUARTER FINANCIAL RESULTS Newport Beach, Calif. – (BUSINESS WIRE) – April 20, 2011 – Acacia Research Corporation(1) (Nasdaq: ACTG) today reported results for the three months ended March 31, 2011. Acacia Research reported record first quarter revenues of $61,130,000 in the first quarter of 2011, as compared to $39,772,000 in the comparable prior year quarter.Acacia Research reported quarterly GAAP net income of $12,353,000, or $0.34 per diluted share, for the first quarter 2011, as compared to $18,512,000, or $0.55 per diluted share for the comparable prior year quarter. Net results for the first quarter of 2011, as compared to the first quarter of 2010,included the impact of the following items: · Record first quarter revenues totaling $61,130,000. · An increase in our effective tax rate resulting from Korean foreign withholding taxes, totaling $7,425,000, withheld by the Korean tax authority pursuant to the requirements of the United States – Republic of Korea Income Tax Conventionon a payment in connection with a licensing arrangement executed with a Korean company in the first quarter of 2011.Foreign withholding taxes are included in tax expense in the consolidated income statement. · An increase in patent amortization expense totaling $2,069,000, or 121% due primarily to the acceleration of $2,383,000 of scheduled patent amortization expense related to recoupable up-front patent portfolio acquisition costs that were recovered from related net licensing proceeds in the first quarter of 2011, pursuant to the provisions of the underlying inventor agreements. · An increase in marketing, general and administrative expenses totaling $3,653,000, or 58% due primarily to an increase in non-cash stock compensation charges resulting from an increase in the average grant date fair value of restricted shares expensed during the first quarter of 2011, as compared to the first quarter of 2010, an increase in annual one-time variable performance based compensation charges recorded in the first quarter of 2011, and increases in other variable performance based compensation charges. Consolidated Financial Results Overview Financial highlights and activities during the periods presented included the following: Three Months Ended March 31, Revenues (in thousands) $ $ Net income (in thousands) $ $ Basic income per share $ $ Fully diluted income per share $ $ New revenue agreements 35 40 Licensing programs generating revenues 32 29 Licensing programs with initial revenues 8 13 New patent portfolios 8 11 “Acaciacontinued its revenue growth in the first quarter of 2011 and increased trailing 12-month revenues to a record $153.2 million.We have increased working capital since the beginning of the year by 210% to $286.1 million.As the leader in outsourced patent licensing, we are well positioned to benefit from the new trend of large companies deciding to generate revenues from their patent portfolios,” commented Acacia Chairman & CEO, Paul Ryan. “During the first quarter Acacia closed its public offering of 5,750,000 shares of common stock. The public offering price was $31.50 per share and the total net proceeds to the Company were $175.3 million, after deducting underwriting discounts and offering expenses,” concluded Mr. Ryan. Trailing twelve-month revenues were as follows (in thousands): As of Date: Trailing Twelve-Month Revenues % Change March 31, 2011 $ 16 % December 31, 2010 -5 % September 30, 2010 53 % June 30, 2010 1 % March 31, 2010 - As of March 31, 2011, on a consolidated basis, we have generated revenues from 99 technology licensing and enforcement programs, as compared to 73 programs as of March 31, 2010. Summary Financial Results For the Three Months Ended March 31, 2011 and 2010 Cost of Revenues (in thousands): Three Months Ended March 31, Inventor royalties & net income attributable to noncontrolling interests $ $ Contingent legal fees 2 The increase in inventor royalties, including net income attributable to noncontrolling interests, and contingent legal fees primarily reflects the increase in related revenues for the first quarter of 2011.In addition,on a combined basis, inventor royalties, including net income attributable to noncontrolling interests, and contingent legal fees as a percentage of total revenues increased to 39%, as compared to 22% in the comparable prior year quarter.The economic terms of the inventor agreements, operating agreements and contingent legal fee arrangements, if any, including royalty rates, contingent fee rates and other terms, vary across the patent portfolios owned or controlled by our operating subsidiaries.These expenses fluctuate period to period, based on the amount of revenues recognized each period, the terms and conditions of revenue agreements executed each period and the mix of specific patent portfolios with varying economic terms generating revenues each period. Three Months Ended March 31, Litigation and licensing expenses - patents $ $ First quarter 2011 litigation and licensing expenses-patents decreased slightly due to lower net levels of litigation support, third-party technical consulting and professional expert expenses associated with our continued investment in ongoing licensing and enforcement programs.The decrease was partially offset by an increase in litigation and licensing expenses incurred in connection with our continued investment in new licensing and enforcement programs commenced since the end of the prior year quarter.Litigation and licensing expenses-patents fluctuate from period to period based on patent enforcement and prosecution activity associated with ongoing licensing and enforcement programs and the timing of the commencement of new licensing and enforcement programs in each period. We expect patent-related legal expenses to continue to fluctuate period to period in connection with our current and future patent acquisition, development, licensing and enforcement activities. Three Months Ended March 31, Amortization of patents $ $ Non-cash patent amortization charges increased due primarily to the acceleration of scheduled patent amortization related to recoupable up-front patent portfolio acquisition costs that were recovered from related net licensing proceeds in the first quarter of 2011, pursuant to the provisions of the underlying inventor agreements. Other Operating Expenses (in thousands): Three Months Ended March 31, Marketing, general and administrative expenses $ $ Non-cash stock compensation expense - MG&A Total marketing, general and administrative expenses $ $ First quarter 2011 marketing, general and administrative expenses increased due primarily to an increase in non-cash stock compensation charges resulting from an increase in the average grant date fair value of restricted shares expensed during the first quarter of 2011,an increase in annual one-time variable performance based compensation charges recorded in the first quarter of 2011, an increase in other variable performance based compensation charges, a net increase in engineering and licensing personnel since the end of the prior year period, and a minor net increase in corporate, general and administrative costs.The fair value of restricted stock awards is determined by the product of the number of shares granted and the grant date market price of the underlying common stock.Related compensation cost is recognized as an expense on a straight-line basis over the awards vesting period. 3 Provision for Income Taxes Three Months Ended March 31, Provision for income taxes (in thousands) $ $ Effective tax rate 35
